Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 7, 2017                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155152(65)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                            Joan L. Larsen
                                                                                                         Kurtis T. Wilder,
                                                                                                                     Justices
  In re HILL, Minors.                                               SC: 155152
                                                                    COA: 332923
                                                                    Alger CC Family Division:
                                                                      2013-004455-NA
  _____________________________________/

        On order of the Chief Justice, the motion of the Legal Services Association of
  Michigan and the Michigan State Planning Body for Legal Services to submit a joint
  amici curiae brief and to extend the deadline for submitting the amicus brief is
  GRANTED. The amicus brief will accepted as timely filed if submitted on or before
  August 31, 2017.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   July 7, 2017
                                                                              Clerk